A la moción sobre reconsideración, oídas las partes sobre la procedencia de la modificación de la sentencia ape-lada en el sentido indicado en la resolución de esta corte fe-chada marzo 3, 1926, se declara con lugar dicha moción en tanto en cuanto sea necesaria para tal modificación, se re-*1059considera y deja sin efecto nuestra sentencia dictada en 23 de diciembre, 1925, y en su lugar se dicta la siguiente: “Sentencia. — Por los fundamentos consignados en la ante-. rior opinión, dadas las circunstancias especiales de este caso y visto el caso de Barreiro v. Porto Rico Railway, Light & Power Co., de febrero 19, 1926 (pág. 79), se modi-fica la sentencia dictada por la Corte de Distrito de Grua-yama en mayo 29, 1924, en su parte dispositiva, a fin de que lea como sigue: ‘dicta sentencia declarando con lugar la demanda y ordenando que se expida un auto definitivo de injunction dirigido a Marcelo Oben y Jesús Vázquez, de-mandados y a la interventora Luce and Company, S. en C., para que procedan a levantar las casas edificadas en el pre-dio de terreno denominado factoría de la hacienda Merced sito en el barrio Jobos del término municipal de Gruayama, según se expresa en la demanda tan pronto como comience a funcionar el molino de fabricar azúcar de la Sucesión de Rufina Molinaris, debiendo abstenerse en lo sucesivo de le-vantar otras nuevas que puedan obstaculizar las operacio-nes de molienda de dicha factoría o ejecutar cualquier acto de perturbación de dichas operaciones dentro del perímetro de terreno ya mencionado, bajo apercibimiento de desacato por la desobediencia del auto de injunction, sin especial condenación de costas.